DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 03/11/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brantley C. Shumaker (Reg. No. 56,588) on May 03, 2022.
	Claims 3 and 13 are cancelled. Claims 1, 11, and 20 are amended as following:

1.	(Currently Amended)  A method implemented using one or more processors and comprising:
retrieving one or more environmental features associated with an agricultural area;
generating one or more three-dimensional (3D) synthetic plant models, wherein each of the one or more 3D synthetic plant models visually simulates an individual plant that exhibits visual symptoms of one or more stages of a progressive plant disease, taking into account the one or more environmental features associated with the agricultural area; and
graphically incorporating the one or more 3D synthetic plant models into a synthetic training image that depicts the agricultural area, whereby the resulting synthetic training image portrays the one or more 3D synthetic plant models growing in the agricultural area, wherein the graphically incorporating includes graphically incorporating the one or more 3D synthetic plant models into a simulated image of the agricultural area.

3.	(Canceled)  

11.	(Currently Amended)  A system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to:
retrieve one or more environmental features associated with an agricultural area;
generate one or more three-dimensional (3D) synthetic plant models, wherein each of the one or more 3D synthetic plant models visually simulates an individual plant that exhibits visual symptoms of one or more stages of a progressive plant disease, taking into account the one or more environmental features associated with the agricultural area; and
graphically incorporate the one or more 3D synthetic plant models into a synthetic training image that depicts the agricultural area, whereby the resulting synthetic training image portrays the one or more 3D synthetic plant models growing in the agricultural area, wherein the one or more 3D synthetic plant models are graphically incorporated into a simulated image of the agricultural area.

13.	(Canceled)  

20.	(Currently Amended)  At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations: 
retrieving one or more environmental features associated with an agricultural area;
generating one or more three-dimensional (3D) synthetic plant models, wherein each of the one or more 3D synthetic plant models visually simulates an individual plant that exhibits visual symptoms of one or more stages of a progressive plant disease, taking into account the one or more environmental features associated with the agricultural area; and
graphically incorporating the one or more 3D synthetic plant models into a synthetic training image that depicts the agricultural area, whereby the resulting synthetic training image portrays the one or more 3D synthetic plant models growing in the agricultural area, wherein the graphically incorporating includes graphically incorporating the one or more 3D synthetic plant models into a simulated image of the agricultural area.


Allowable Subject Matter
Claims 1-2, 4-12, and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“retrieving one or more environmental features associated with an agricultural area;
generating one or more three-dimensional (3D) synthetic plant models, wherein each of the one or more 3D synthetic plant models visually simulates an individual plant that exhibits visual symptoms of one or more stages of a progressive plant disease, taking into account the one or more environmental features associated with the agricultural area; and
graphically incorporating the one or more 3D synthetic plant models into a synthetic training image that depicts the agricultural area, whereby the resulting synthetic training image portrays the one or more 3D synthetic plant models growing in the agricultural area, wherein the graphically incorporating includes graphically incorporating the one or more 3D synthetic plant models into a simulated image of the agricultural area”.

Regarding to claim 11, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“retrieve one or more environmental features associated with an agricultural area;
generate one or more three-dimensional (3D) synthetic plant models, wherein each of the one or more 3D synthetic plant models visually simulates an individual plant that exhibits visual symptoms of one or more stages of a progressive plant disease, taking into account the one or more environmental features associated with the agricultural area; and
graphically incorporate the one or more 3D synthetic plant models into a synthetic training image that depicts the agricultural area, whereby the resulting synthetic training image portrays the one or more 3D synthetic plant models growing in the agricultural area, wherein the one or more 3D synthetic plant models are graphically incorporated into a simulated image of the agricultural area”.

Regarding to claim 20, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“retrieving one or more environmental features associated with an agricultural area;
generating one or more three-dimensional (3D) synthetic plant models, wherein each of the one or more 3D synthetic plant models visually simulates an individual plant that exhibits visual symptoms of one or more stages of a progressive plant disease, taking into account the one or more environmental features associated with the agricultural area; and
graphically incorporating the one or more 3D synthetic plant models into a synthetic training image that depicts the agricultural area, whereby the resulting synthetic training image portrays the one or more 3D synthetic plant models growing in the agricultural area, wherein the graphically incorporating includes graphically incorporating the one or more 3D synthetic plant models into a simulated image of the agricultural area”.

Claims 2, and 4-10 are allowed due to dependency of claim 1. Claims 12, and 14-19 are allowed due to dependency of claim 11.

Closest Reference Found
  	Closest prior art made of record includes Genty (US 20190377946 A1) in view of Reese (US 20190179982 A1), in view of Ngo (US 20190385018 A1), in view of Douarre (NPL: Novel data augmentation strategies to boost supervised segmentation of plant disease), and further in view of Redden (US 20180286117 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616